Citation Nr: 1331775	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  07-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for gout of the right foot.

3.  Entitlement to service connection for gout of the left foot.

4.  Entitlement to service connection for a right great toe distal amputation with a scar, as secondary to gout.  

5.  Entitlement to an initial disability rating greater than 30 percent for right knee limitation of extension, status post right knee arthrodesis.  

6.  Entitlement to an initial disability rating greater than 0 percent for right knee limitation of flexion, status post right knee arthrodesis.  

7.  Entitlement to an initial disability rating greater than 0 percent for right knee linear scars.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from October 1994 to October 1998.  The Veteran also served with the Marine Corps Reserve and Army Reserve from 1998 to 2013, with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).     

The TDIU issue comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California.  

The service connection and increased rating issues come to the Board on appeal from a recent July 2013 rating decision issued by the RO in Seattle, Washington.  The Veteran has filed an August 2013 Notice of Disagreement (NOD) with this decision, expressing disagreement with the denial of several service connection and increased rating issues, as listed on the cover page.   


Ultimately, the RO in Waco, Texas, has jurisdiction of the appeal, as it is closest to the Veteran's current domicile.  

In May 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

In March 2012 and January 2013, the Board remanded the TDIU issue for further development.  The case has now returned to the Board for further disposition.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  However, the filing of the withdrawal of an appeal can only be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In the present case, in an April 2013 cancellation notice for the Veteran's scheduled social and industrial survey, a VA social worker noted that the Veteran informed her he wanted "to drop my claim [for TDIU] immediately.  I decided not to pursue it any longer.  I want my case closed."  However, no withdrawal document was directly filed by either the Veteran or his representative.  Thus, the Board finds that the TDIU issue remains on appeal.   

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, Department of the Army records, and Physical Evaluation Board (PEB) proceedings that were not considered by the RO.  Nevertheless, the Board has considered these records in determining a remand is appropriate in the present case, such that there is no prejudice to the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

First, for the service connection and increased rating issues on appeal, the RO issued a rating decision dated in July 2013 denying these issues.  The Veteran submitted an August 2013 DA Form 199 (PEB Proceedings) in which he requested that VA reconsider his disability ratings for the conditions the PEB determined him to be unfitting for further service.  These already service-connected conditions include his right knee limitation of extension and flexion, status post right knee arthrodesis, and his right knee linear scars.  In addition, the Veteran submitted an August 2013 Memorandum in which he expressed disagreement with the RO's denial of service connection for his bilateral foot gout and right great toe distal amputation conditions.  To date, however, the RO has not issued a Statement of the Case (SOC) in response to the Veteran's NOD.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  An appellant must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination.  38 C.F.R. § 20.302(a).  When a NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a NOD initiates the appeal process and requires VA to issue an SOC).  

In the present case, the above August 2013 statements of the Veteran constitute a timely-filed NOD for the above issues.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  The filing of an NOD places the claims in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9(c), 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, a SOC, and a VA Form 9 [Substantive Appeal], the Board is not required, and in fact, has no authority, to decide the claim). 

Second, upon review of documents contained in Virtual VA, in a rating decision dated on July 20, 2013, the RO appeared to grant and assign higher ratings for multiple service connection and increased rating issues.  However, several days later, in another rating decision dated on July 22, 2013, the RO denied the same issues.  In a July 23, 2013 notice letter to the Veteran, the RO only notified the Veteran of the latter rating decision that denied the multiple service connection and increased rating issues.  However, since the RO placed the earlier July 20, 2013 rating decision in the Virtual VA system, the RO should issue an explanatory letter to the Veteran, reconciling these two conflicting rating decisions, specifically indicating which one is applicable.  

Third, the TDIU claim is inextricably intertwined with the service connection claims and increased rating claims that are also now in appellate status.  That is, if any of the service connection claims or increased rating claims were granted by the RO, this would directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a).  For this reason, the service connection and increased rating issues being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an explanatory letter to the Veteran, reconciling the conflicting rating decisions dated July 20, 2013 and July 22, 2013, specifically indicating which one is applicable.  (In the initial rating decision (on Virtual VA) dated on July 20, 2013, the RO appeared to grant and assign higher ratings for multiple service connection and increased rating issues.  However, several days later, in a latter rating decision dated on July 22, 2013, the RO denied the same issues).

2.  The RO/AMC should provide the Veteran with a SOC addressing the following issues: service connection for gout of the right foot; service connection for gout of the left foot; service connection for a right great toe distal amputation with a scar, as secondary to gout; entitlement to an initial disability rating greater than 30 percent for right knee limitation of extension, status post right knee arthrodesis; entitlement to an initial disability rating greater than 0 percent for right knee limitation of flexion, status post right knee arthrodesis; and entitlement to an initial disability rating greater than 0 percent for right knee linear scars.  

The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal (VA Form 9) in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC, unless the Veteran perfects his appeal.

3.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the RO should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


